656




               OFFICE   OF THE ATI’ORNEY     GENERAL   OF TEXAS
                                    AUSTIN
I
--i--

        Honorable I. Prado&l
        County Audltor
        oalverton  county
        Oalve8ton* Texas
        Dear Sir1




                                                     ter arking for
                                                      County, the
                                                 2 is entirely vlth-
                                               and there are no
                                              awall built bg Gal-
                                              , vhloh Is wed 88
                                         proteative   work and 18
                                       tr Of Preolnot 62.’
                                                     ion and main-
                                                     m the Permanent
                                                      protective
                                                     n made annual-
                                                 e. As stated,    the
            drlvevay or Boulevard is part of the proteotive      vork
            and all extension8  and mslntenanoe    expenditures  are
            mid from the tax levier   mentioned.
                  ‘1 kindly ask that you advlre me further,  ln
            view of the faot that there are no road8 in Preoinot
            #2, aa to vhother the Connnisrloner from thl8 Preolnot
         xionorrble   I. Predeoki,    pago 2


             la alao~rntitlad    to the olaim a8 rtated in the Opin-
             ion, to be paid for automobile expenses while on of-
             fioial   duties from the Road & Bridge Fund, or la hs
             lsgrlly    entitled to automobile bxpenrer vhile on of-
             fioi81 duties to bo paid out of tha Per8want Improve-
             mat Fund.
                     II. . . . 0

                   Tbia depactm8nt held, among other things  in Opinion
         Uo. O-5328, that Senate Bill go. 286, Aota of the 68th Isgiala-
         ture, Regular Session, 1943, vaa oon8titutional.
                      Said Seaate    Bill   go. 286 reads   in   part   aa follovar
                      lSeo tfo n
                            2 (a).       ‘pas County Commiaaionera
              shall ma+ aa inapsot+on of the publlo roads, hlgh-
              vaya, 4nd other appurtanano~a pertaining           thereto
              vithin their raapeotite       preoinota and vithin their
              jurisdiction   during or Umwdiat8ly 8fter the ooour-
              ran88 of any storm, flood or high tide, the ooaur-
            2~08     of vhioh would probably damage or obatruot raid
              pub110 roads, highvuyr and 8ppurtenanoea.             If rush
              inapootion reveals that raid roads, highways and ap
              purtenm~ea have been damaged or obatruoted ia any
              County Commissioners preoinat,         it shall be the duty
              of raid Commi8aioner to oloae said road, highvay or
              qqmrtananoa     or to install     adequate faailiti88      e&or
              varning signs at or near the aoene of said damage or
              obstruotlon,    aufflolant    to v8rn the publio thereof,
              and to proaard 48 8OOXIa8 IS possible          th8reaitar    to
ri            have auoh dam8ge repaired and o~rtruotion           removed
              therefrom,



 i                   “Sootion 2 (b).    Ipho County Comiaaionera  of
              QalVe8tOn county, Teacar,, fire saoh hereby alloved
              88tual traveling  expenaea not to exoeed the aum of
              Fifty ($50.00) Dollar8 per month for the use of their
              Pri?ata automobiles,    provided hovever that ruoh travel-
              ing expenaea shall be alloved only vhen inourred by
     ;        the County Comml88ionera in the perform8noo of their
              dutie8 pertaining    to the maintenanoe of th8 pub110
     $        road8 and higpuap8 or said 00011ty. Eaoh OOUnty oom-
              miS8iOner inourring auah expenao ah.811 file 4 olaim
                                                                          658


Honorable   I.   Predeokl,   page 3


    with the Commiaaionera Court, and, if said Olain la
    in order, same rhall be approved, allowed and order-
    ed paid by said oourt as a olaim against the oounty.
    said olaim rhall bs paid Out Of the road and bridge
    fund of said oounty in the same manner as provided
    “,J,?:   for the payment of other olaima from said
           .
            You statein effeot        that oommiaaionerat pr6oinot 130.
2 is entirely within the oity         limits   of Galverton and there
are no roads in thir preoinot.           Uovever, you state further1
           ‘l’he Seavall built by Oalveatoa County and the
    Boulevard, vhioh la used a8 a driveway, la part of
    the proteotive   work and is partially  within the limits
    of Preolnot go. 2.”
If there are no roads, highways or appurten.9nOeS pertaining     there-
to within preoinot go. 2 under the furiadiotion     of the oounty oom-
miaaioner of said preolnot then there la no duty imposed upon him
by 8aid Senate Bill lfo. 286, 8upra.   to perfOrm any of the duties
mentioned therein.    If he, in feat,  performs none of the duties
required by #aid Aot, then he would not be entitled     to any trawl-
ing erpenasa authorised   and allovsd by said bill.    However, on
the other hand, if the part of the boulevard vhioh la used as a
driveway la under his jurisdiotion    and it la his duty to maintain
the same and perform the duties required by said Senate Bill Ho.
286, then he would be entitled    to the traveling  expenses inourred
by him not exogsding $50.00 per month in the same manner as the
other county oonnuiaaionera of the oounty.
            If the county oc888iaaioner of preolnot Ho. 2 legally
~oura   traveling    expense for the use of his private automobile
under Senate Bill go. 286, lup r a th8 ,.8811~8mu8t be paid from the
road and bridge fund as authorized by said Senate Bill SO. 286.
Su8h traveling    expenses oould not be paid from the permanent
~rOV88wt       fund.   (See the aaae of Uilliam8 Y. Carroll,  182
S* Y. 29j Carroll V. Uilliem8,      202 S. Y. 504)




                                                     &dell   Villiama